FILED
                             NOT FOR PUBLICATION                            JAN 26 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 BILLY D. FOWLER,                                No. 07-35488

               Petitioner - Appellant,           D.C. No. CV-06-05620-FDB

   v.
                                                 MEMORANDUM *
 MAGGIE MILLER-STOUT,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Western District of Washington
                    Franklin D. Burgess, District Judge, Presiding

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Washington state prisoner Billy D. Fowler appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

pursuant to 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SZ/Research
       Fowler contends that his due process rights were violated when the police

failed to preserve a surveillance video containing potentially exculpatory evidence.

Because Fowler has failed to show bad faith on the part of the police, the state

court’s decision rejecting this claim was neither contrary to, nor involved an

unreasonable application of, clearly established federal law. See 28 U.S.C.

§ 2254(d)(1); see also Arizona v. Youngblood, 488 U.S. 51, 58 (1988).

       We construe Fowler’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R. 22-

1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per

curiam).

       AFFIRMED.




SZ/Research                               2                                      07-35488